Citation Nr: 0917012	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-33 391	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from April 1960 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for diabetes mellitus, 
including as due to herbicide exposure.  

In September 2007 this matter came before the Board.  A 
temporary stay of appellate review was placed on this case 
because it was affected by the decision issued by the U.S. 
Court of Appeals for Veterans Claims (CAVC) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  The stay pertained to 
claims for service connection based on herbicide exposure in 
which the only evidence of exposure was the receipt of the 
Vietnam Service Medal, or service on a vessel off the coast 
of Vietnam.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) reversed the decision of the CAVC 
on May 8, 2008, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  The appellant in Haas filed a petition for a writ of 
certiorari to the U.S. Supreme Court, which was denied on 
January 21, 2009.  Thus, as the appeal in the Haas case has 
been resolved, the stay on all cases previously affected by 
Haas has been lifted, and this case is appropriate for 
appellate review by the Board.  See Haas v. Peake, 129 S.Ct. 
1002 (2009).  


FINDINGS OF FACT

1.  The Veteran was awarded the Vietnam Service Medal with 
one bronze star for service aboard the Commander 
Antisubmarine Warfare Group One during the period from May 4, 
1969, to August 13, 1969.  There is, however, no evidence 
that the Veteran served on the landmass or in the inland 
waters of the Republic of Vietnam, nor is there competent 
evidence that he was otherwise exposed to herbicides while on 
shipboard during service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is related to his military service, including on the 
basis of exposure to herbicide agents; nor was diabetes 
mellitus manifested within one year after his separation from 
active service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in June 2003 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Finally, the Board notes the RO sent the Veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VA's notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Sanders, supra.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether his diabetes mellitus is 
related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service. 


With regard to the claim for service connection, there is 
competent medical evidence of a current disability.  There 
is, however, no competent evidence of record (other than the 
Veteran's lay assertions) showing that his diabetes mellitus 
may be related to service.  Although he has contended that 
his diabetes mellitus is related to exposure to Agent Orange 
in service, his lay statements alone are not competent 
evidence to support a finding on a medical question (such as 
diagnosis or etiology) requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, exposure to Agent Orange in service 
has not been established or presumed (as explained below), 
nor has exposure to Agent Orange otherwise been shown.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
his VA treatment records, and, as explained above, a VA 
examination is not necessary.  In addition, it appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



II.  Service Connection Claim

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As 
noted in the Introduction, above, the interpretation of the 
quoted language has been the subject of extensive litigation, 
in Haas v. Nicholson and Haas v. Peake, cited above.  Under 
the judicial precedent in the Haas case, in order for the 
presumption of service connection based upon herbicide 
exposure to apply, a veteran must have set foot on the 
landmass of the country of Vietnam or served in the inland 
waters of Vietnam.  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

B.  Facts and Analysis

In this case, the Veteran contends he has diabetes mellitus 
due to exposure to Agent Orange while in active service.  
Specifically, in an October 2003 letter, he reported that 
during service he was in the Gulf of Tonkin in late summer 
1969 and noticed very cold drops of moisture on his arm, 
which was not water or fuel, and he now believes those drops 
were Agent Orange.  He contends that he was been told that in 
the early stages of spraying this chemical, it was so light 
that it floated around in the air currents and almost never 
hit the ground.  He also contended, in a February 2004 
statement, that his diabetes started while he was on active 
duty and that he had "all the symptoms since 1962".  

At the outset, we must note that a review of the evidence 
fails to show that the Veteran actually served in Vietnam, 
such that the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e) would apply.  

The Veteran's service personnel records show that he was 
awarded the Vietnam Service Medal with one bronze star for 
service aboard the Commander Antisubmarine Warfare Group One 
during the period from May 4, 1969, to August 13, 1969.  
However, there is no documentation within the personnel file 
showing that the Veteran ever actually set foot in Vietnam, 
or that he travelled inland waters within the country's 
borders.  The Veteran has asserted that he was stationed in 
the Tonkin Gulf and was exposed to Agent Orange drops 
floating in the air.  However, with all due respect for what 
he says he was told and believes, there is no competent 
evidence that exposure to Agent Orange occurred due to 
droplets or particles floating in the air over Navy vessels 
at sea.  In addition, there is no personnel documentation 
showing that he left the ship, set foot in Vietnam, or was 
otherwise exposed to herbicides.  Thus, the Board finds that 
the presumptive provisions of 38 C.F.R. § 3.307(a)(6) and 
38 C.F.R. § 3.309(e) do not apply.  

The Board has also considered whether the presumptive 
provisions for chronic diseases under 38 C.F.R. § 3.307 and 
3.309(a) are applicable in this case.  However, the record is 
negative for any manifestations of diabetes mellitus during 
service or within one year after separation, and thus that 
presumption does not apply.    

Next, the Board has considered whether service connection can 
be granted on a non-presumptive basis, i.e., as directly due 
to service.  In this regard, the Veteran's service treatment 
records (STRs) are negative for any complaints, symptoms, or 
diagnoses indicative of diabetes mellitus.  

Following separation from service, the first indication of 
type II diabetes mellitus in the evidence of record appears 
to be a February 1999 VA treatment record in which it was 
noted that the Veteran was "borderline" diabetes mellitus.  
In December 2002 he underwent a clinical work-up, and in 
January 2003 the diagnosis was diabetes mellitus, new onset, 
with peripheral neuropathy.  VA treatment records dated 
through 2006 show that the Veteran continued to be treated 
for his diabetes mellitus.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint 
or treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(to the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

After reviewing the entire record, the Board concludes that 
the preponderance of the evidence is against a grant of 
service connection on a non-presumptive basis.  The medical 
evidence does not contain any opinions linking the Veteran's 
diabetes to exposure to Agent Orange or to military service.  
We acknowledge that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss symptoms he has experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, there is no 
record of complaints or findings of diabetes until 1999, 
nearly 30 years after his separation from service.  The 
absence of documented complaints or treatment for 30 years 
following military discharge is more probative than the 
Veteran's current recollection as to symptoms experienced in 
the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Thus, continuity of diabetes symptomatology from service to 
the present has not been established here, either by the 
competent evidence or by his statements.  

The Board recognizes the sincerity of the Veteran's belief 
that he has a disability at this time, the symptoms of which 
began in service and which was caused by exposure to 
herbicides during service.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, supra.  
See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. 
March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  

However, in this case the STRs and examinations show no 
indication that the Veteran had any symptoms or diagnosis of 
diabetes in service, and, as noted above, there was a 30-year 
gap in time between separation and the first diagnosis of 
diabetes.  Maxson, supra.  In addition, there has been a 
discrepancy in the Veteran's contentions regarding the 
relationship between his diabetes mellitus and exposure to 
Agent Orange.  In that regard, the Veteran has reported that 
his diabetes symptoms started in 1962, however, he has also 
claimed that he was exposed to Agent Orange while onboard a 
ship in the Gulf of Tonkin in 1969.  

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).


ORDER

Service connection for diabetes mellitus, including as due to 
herbicide exposure, is denied.


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


